DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 01 Dec 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks line 10, filed 01 Dec 2021, with respect to antecedent basis for claim 1 have been fully considered and are persuasive.  The rejection of 19 Sep 2021 has been withdrawn. 
Applicant's arguments filed 01 Dec 2021 have been fully considered but they are not persuasive.
The applicant argues “Moss, however fails to teach, suggest or disclose at least a punching insert with an angled backside for peeling back the downhole tubular as the arm of the one or more arms is further extended radially outward as recited in independent claim 1” – Page 6 line 15.
The examiner disagrees. The originally submitted specification recites – “After the puncher has completed one cycle to create the holes, a strip of peeled back casing material may be attached to the casing.” – Page 11 line 10. “The angled back side 78 of the insert may add integrity to the insert for improved reliability while also acting as the loading surface for peeling back the casing as the arms are stroke further out radially” – Page 12 last three lines. Below is a copy of Fig 7B, the only reference to element #78.

    PNG
    media_image1.png
    412
    647
    media_image1.png
    Greyscale
 
No drawing is submitted that shows what the applicant is considering ‘a peeled back casing’, but only illustrates wherein the insert (#54) is radially expanded similar to Fig 6B copied below for convenience.

    PNG
    media_image2.png
    386
    478
    media_image2.png
    Greyscale

Absent clearly distinquishing what the applicant considers to be ‘peeling back’, Moss illustrates a punching insert that produces a ‘peeled’ back portion of the casing as 
[AltContent: textbox (Peeled back portion )][AltContent: connector]
    PNG
    media_image3.png
    307
    363
    media_image3.png
    Greyscale

Therefore Moss does indeed disclose ‘an angled backside for peeling back the downhole tubular as the arm of the one or more arms is further extended radially outward’.
The applicant argues “Odell fails to teach, suggest, or disclose sensors configured to measure feedback related to the puncher and puncher insert as recited in claims 2 and 4” -  Page 7 line 7.
The examiner disagrees. Odell does indeed disclose one or more sensors (pressure sensor #405, position sensor #611 or #612) configured to measure feedback (¶0075 last three lines and ¶0079 last four lines) to measure feedback indicative or an applied stress from the punching insert.
Odell recites “Once the arms have reached the instructed position, the controller #325 may close the valve #366, thereby preventing further extension of the arms. The controller #325 may then report a successful extension of the arms or an error if the arms are obstructed from the instructed extension” - ¶0050. The examiner is taking the understanding that IF an error is reported at least some stress would be experienced on the punching insert since the insert is the outer most element during extension and therefore would be indicative of an applied stress.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
‘the tubular and peeled back effect with hole’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (USP 1,785,419) in view of Odell, Il et al. (US 20140332270).
Regarding claim 1, Moss discloses a downhole puncher tool comprising:
a pump system (Page 1 line 67-75) configured to produce a force (‘hydraulic force’); and
a plurality of arm systems (#46 guide blocks, #50 rods), wherein each arm system includes one or more arms (#46) that are configured (as seen Fig 1-2) to extend radially outward from the housing upon receiving (Page 1 line 67-75) the force from the pump system and engage (Fig 2) a downhole tubular (#11 — casing);
wherein at least one arm system of the plurality of arm systems comprises a punching insert (#47 — cutting insert) that is coupled to an arm (#46) of the one or more arms, and wherein the punching insert has a projecting surface (Fig 6 #47 — see inset image below) comprising:
a sharp edge (Page 1 line 53-62 — “wedge member’) to penetrate (Page 1 line 53-62) a casing (#11) to initiate a hole (#66 — perforation) when the arm of the one or more arms are extended radially outward (Fig 2); and an angled backside (see image below copied from Fig 6) for peeling back (in contrast to creating a perforation) the 
wherein the tool comprises an incline surface (#49) for each arm;
wherein each arm of the one or more arms moves along (Page 3 line 75) its respective incline surface when extended radially outward from the housing, the incline surface orienting (Page 3 line 80 “for effecting a positive inward and outward movement of the cutter guide blocks”) the punching insert at a constant angle relative the downhole tubular.
However Moss does not disclose, teach or suggest wherein the plurality of arm systems are disposed in a housing.
Odell leaches wherein a plurality of arms (#50a/b) are disposed in a housing (#5 - body) for the purpose of added structural strength and volume for measurement and control equipment. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, given the teaching of Odell, to modify the invention of Moss by placing the working components inside a housing for the purpose of added strength of components, added volume for additional measurement equipment and protection from infiltration of wellbore debris.
The examiner also notes that using sharp objects to pierce tubulars are well known in the art as evidenced by Lee (US 20130175035) Fig 4, Johnston et al. (US 20110240294) Fig 5 A/B and Ghiran et al. (USP 6658908) Fig 2 #55.

    PNG
    media_image4.png
    287
    731
    media_image4.png
    Greyscale

Regarding claim 2, Odell of the combination discloses comprising one or more sensors (Pressure sensor #405, position sensor #611 or 612) configured (40075 last three lines and 40079 last four lines) to measure feedback indicative of an applied stress from the punching insert.
Regarding claim 3, Odell of the combination discloses comprising one or more sensors configured to measure at least one of arm pressure (pressure sensor - 40075 last three lines), radial arm extension length (position sensor and fixed geometry of arm pivot).
Regarding claim 4, Odell of the combination discloses wherein the feedback indicates one of a successful perforation or puncture, a failed perforation or puncture, a stuck puncher tool, or a damaged punching insert.
(¶0050 — “The controller may then report a successful extension of the arms or an error if the arms are obstructed for the instructed extension’).

Regarding claim(s) 5-12, Moss of the combination discloses wherein the projecting surface of the punching insert is a tooth shape (Page 3 line126-4 line 1-3 “it will be noted that the perforation #66 is of a clean cut character, its shape being entirely 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that “merely altering the shape of the cutter member” would alter the perforation. A change in the shape of a prior art is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, the combination discloses the downhole puncher of claim 1; however does not disclose wherein the downhole puncher tool comprises an additional plurality of arm systems longitudinally offset from the plurality of arm systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that additional plurality of arm systems longitudinally offset would increase downhole efficiency and decrease downhole time required to puncture a significant number of perforations within a formation interval, as compared to puncturing a set of perforations and moving the entire drillstring within the borehole to puncturing multiple set(s) of perforations. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Moss of the combination discloses wherein the downhole puncher tool comprises an additional plurality of arm systems radially offset (Fig 3) from the plurality of arm systems.
Regarding claim 15, Moss of the combination discloses wherein the arm (#46 and #50) of the one or more arms has an incline surface (Fig 1 and 2 illustrates that the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
22 Feb 2022